


Exhibit 10.9

 

Fiscal 2019 Form

 

AAR CORP.

 

Director Restricted Stock Agreement
(“Agreement”)

 

Subject to the provisions of the AAR CORP. 2013 Stock Plan (“Plan”), the terms
of which are hereby incorporated by reference herein, and in consideration of
the agreements of the Grantee herein provided, AAR CORP. a Delaware corporation
(“Company”), hereby grants to Grantee a restricted stock award (“Award”),
effective June 1, 2018 (“Date of Award”), of 2,648 shares of common stock
(“Common Stock”) of the Company, $1.00 par value (“Award Shares”), subject to
the forfeiture and nontransferability provisions hereof and the other terms and
conditions set forth herein:

 

1.            Acceptance By Grantee.  The Award is conditioned upon the
acceptance by the Grantee of the terms and conditions of the Award as set forth
in this Agreement. The Grantee must confirm acceptance of the Award and this
Agreement on Morgan Stanley’s web site (www.stockplanconnect.com).  The Company
will accept the Award on the Grantee’s behalf.  By acceptance of this Agreement,
you irrevocably agree to be bound by the terms hereof.

 

2.            Restrictions.  The Grantee represents that he is accepting the
Award Shares without a view toward distribution of said Award Shares and that he
will not sell, assign, transfer, pledge or otherwise encumber the Award Shares
during the period commencing on the Date of Award and ending on the date the
restrictions applicable to such Award Shares are released pursuant to paragraph
3 of this Agreement (“Restrictive Period”).

 

3.            Release of Restrictions.  Subject to the provisions of paragraph 4
below, the restrictions described in paragraph 2 above shall be released with
respect to the Award Shares on the first anniversary of the Date of Award,
except as follows:

 

(a)          In General.  If the Grantee’s membership on the Company’s Board of
Directors terminates prior to the last day of the Restrictive Period for any
reason other than Retirement, death or Disability, the Grantee shall forfeit to
the Company all Award Shares not previously released from the restrictions of
paragraph 2 hereof.

 

(b)          Retirement.  If the Grantee’s membership on the Company’s Board of
Directors terminates by reason of Retirement prior to the last day of the
Restrictive Period, the Restrictive Period shall terminate in accordance with
the restriction release schedule set forth above in the first clause of this
paragraph 3 as to the Award Shares not previously released; provided, however,
that if the Grantee dies after Retirement and prior to the last day of the
Restrictive Period, the Grantee’s date of death will be treated as the date on
which his membership on the Company’s Board of Directors has terminated, and the
provisions of paragraph 3(c) shall apply in determining the release of
restrictions as to the Award Shares not previously released. For purposes of
this Agreement, “Retirement” means the Grantee’s voluntary termination of
membership on the Company’s Board of Directors at or after attaining age 65 with
five or more consecutive years of service as a non-employee member of the
Company’s Board of Directors.

 

--------------------------------------------------------------------------------


 

(c)          Death or Disability.  If the Grantee’s membership on the Company’s
Board of Directors terminates by reason of death or Disability, the Restrictive
Period shall terminate on the date of such death or Disability. For this
purpose, “Disability” means the inability of the Grantee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

 

(d)          Restrictive Covenant.  If at any time prior to the Award Shares’
release from the restrictions hereunder, the Grantee, without the Company’s
express written consent, directly or indirectly, alone or as a member of a
partnership, group, or joint venture or as an employee, officer, director, or
greater than 1% stockholder of any corporation, or in any capacity engages in
any activity which is competitive with any of the businesses conducted by the
Company or its affiliated companies at any time during the Grantee’s membership
on the Company’s Board of Directors, the Grantee shall forfeit to the Company
all Award Shares not previously released from the restrictions of paragraph 2
hereof.

 

4.            Change in Control.  In the event of a Change in Control of the
Company, and the Grantee’s membership on the Company’s Board of Directors ends
on or after the Change in Control but prior to the last day of the Restrictive
Period, then notwithstanding any conditions or restrictions contained in this
Agreement, the Restrictive Period shall terminate as to all Award Shares not
previously released.

 

5.            Change in Outstanding Shares.  In the event of any change in the
outstanding shares of Common Stock occurring through stock splits, stock
dividends, stock consolidations, spin-offs, other distributions of assets to
stockholders or assumption or conversion of outstanding Awards due to an
acquisition after the Date of Award, the Award Shares shall be treated in the
same manner in any such transaction as other shares of Common Stock. Any
additional shares of Common Stock received by the Grantee with respect to the
Award Shares in any such transaction shall be subject to the same restrictions
as are then applicable to those Award Shares for which the additional shares
have been issued.

 

6.            Rights of Grantee.  As the holder of the Award Shares, the Grantee
is entitled to all of the rights of a stockholder of AAR CORP. with respect to
any of the Award Shares, when issued, including, but not limited to, the right
to receive dividends declared and payable since the Date of Award.

 

7.            Shares.  Award Shares shall be held by the Company in electronic
book entry form on the records of the Company’s Transfer Agent for the account
of the Grantee until such restrictions are released pursuant to the terms
hereof, or such Award Shares are forfeited to the Company as provided by the
Plan or this Agreement. The Grantee shall be entitled to the Award Shares as to
which such restrictions have been released, and the Company agrees to issue such
Award Shares in electronic form on the records of the Transfer Agent. Upon
request by the Grantee, the Transfer Agent will transfer such released Award
Shares in electronic form to the Grantee’s broker for the Grantee’s account or
issue certificates in the name of the Grantee representing the Award Shares for
which restrictions have been released.

 

2

--------------------------------------------------------------------------------


 

8.            Legend.  The Company may, in its discretion, place a legend or
legends on any electronic shares or certificates representing Award Shares
issued to the Grantee that the Company believes is required to comply with any
law or regulation.

 

9.            Committee Powers.  The Committee may subject the Award Shares to
such conditions, limitations or restrictions as the Committee determines to be
necessary or desirable to comply with any law or regulation or with the
requirements of any securities exchange. At any time during the Restrictive
Period, the Committee may reduce or terminate the Restrictive Period otherwise
applicable to all or any portion of the Award Shares.

 

10.         Postponement of Distribution.  Notwithstanding anything herein to
the contrary, the distribution of any portion of the Award Shares shall be
subject to action by the Board taken at any time in its sole discretion (i) to
effect, amend or maintain any necessary registration of the Plan or the Award
Shares distributable in satisfaction of this Award under the Securities Act of
1933, as amended, or the securities laws of any applicable jurisdiction, (ii) to
permit any action to be taken in order to (a) list such Award Shares on a stock
exchange if the Common Stock is then listed on such exchange or (b) comply with
restrictions or regulations incident to the maintenance of a public market for
its Shares of Common Stock, including any rules or regulations of any stock
exchange on which the Award Shares are listed, or (iii) to determine that such
Award Shares and the Plan are exempt from such registration or that no action of
the kind referred to in (ii)(b) above needs to be taken; and the Company shall
not be obligated by virtue of any terms and conditions of this Award or any
provision of this Agreement or the Plan to issue or release the Award Shares in
violation of the Securities Act of 1933 or the law of any government having
jurisdiction thereof. Any such postponement shall not shorten the term of any
restriction attached to the Award Shares and neither the Company nor its
directors or officers shall have any obligation or liability to the Grantee or
to any other person as to which issuance under the Award Shares was delayed.

 

11.         Miscellaneous.

 

(a)          The Award and this Agreement shall be construed, administered and
governed in all respects under and by the laws of the State of Illinois.

 

(b)          Capitalized terms used herein and not defined herein will have the
meanings set forth in the Plan.

 

(c)          This Agreement has been examined by the parties hereto, and
accordingly the rule of construction that ambiguities be construed against a
party which causes a document to be drafted shall have no application in the
construction or interpretation hereof. If any part of this Agreement is held
invalid for any reason, the remainder hereof shall nevertheless remain in full
force and effect.

 

(d)          This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and any prior understanding or
representation of any kind antedating this Agreement concerning such subject
matter shall not be binding upon either party except to the extent incorporated
herein. No consent, waiver, modification or amendment hereof, or additional
obligation assumed by either party in connection herewith, shall be binding
unless

 

3

--------------------------------------------------------------------------------


 

evidenced by a writing signed by both parties and referring specifically hereto.
No consent, waiver, modification or amendment with respect hereto shall be
construed as applicable to any past or future events other than the one in
respect of which it was specifically made.

 

(e)          This Agreement shall be construed consistent with the provisions of
the Plan and in the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control and any terms of
this Agreement which conflict with Plan terms shall be void.

 

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary: 630/227-2050; fax 630/227-2059.

 

4

--------------------------------------------------------------------------------
